Citation Nr: 0432161	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  94-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left 
wrist disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1990 RO decision which granted service connection 
for a left wrist disability, assigning a noncompensable 
rating for the condition, and from a September 2004 RO 
decision which found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
migraine headaches.  In July 1993, the veteran testified at a 
hearing at the RO.  In May 1999, the veteran testified before 
the undersigned member of the Board at the RO.  In August 
1999, the Board remanded the claims to the RO for additional 
evidentiary development and procedural matters.

The decision below addresses the issue of an increased rating 
for a service-connected left wrist disability.  The remand 
which follows addresses the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for migraine headaches.  This issue is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's left wrist disability is not manifested by 
favorable ankylosis of the wrist in 20 to 30 degrees of 
dorsiflexion.





CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a left 
wrist disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from June 
1980 to August 1983.  Her service medical records show that 
she was treated for a left wrist injury during service.  

In February 1990, the veteran filed her claim for service 
connection for a left wrist disability.

In March 1990, the veteran was given a VA examination 
regarding her left wrist.  She stated that during a pregnancy 
while in service, she had developed problems with her wrist 
following use of a needle for intravenous feedings.  
Currently she reported pain and swelling of the wrist, along 
with some numbness and tingling.  She said she was unable to 
do any heavy lifting with the wrist.  On physical 
examination, the wrist appeared normal with no swelling.  
Small cystic structures were found on the medial surface of 
the left hand laterally.  The cyst did not appear to be 
painful.  There was no diminished sensation of touch or pain 
of the wrist.  There was normal dorsiflexion and palmar 
flexion of the wrist as well as normal ulnar deviation and 
radial deviation.  X-rays showed no evidence of any 
significant intrinsic bone or joint injury or disease, and 
the impression of the X-rays was no lesions noted of the left 
wrist.  The examiner's overall impression was ganglion of the 
left wrist.  

In May 1990, the RO granted service connection for a left 
wrist disability, and assigned a noncompensable rating for 
the condition.
In August 1991, the veteran underwent surgery for excision of 
ganglion of the left wrist.

In a rating decision dated in May 1992, the RO granted a 10 
percent rating from the February 8, 1990 date of service 
connection to August 4, 1991, a 100 percent rating for 
convalescence from August 5, 1991 to September 30, 1991 
following surgery, and a rating of 10 percent from October 1, 
1991.  The RO indicated that the 10 percent rating was based 
on the presence of painful or tender scars.

In July 1993, the veteran testified at a hearing at the RO.  
Her representative indicated that her left wrist had caused 
her problems both at work and socially.  The veteran stated 
that she wore a brace on the wrist all the time.  She said 
she favored her right hand, and had trouble carrying things 
and lifting things with her left hand.  She said her pain was 
worse since her surgery, and she had constant pain and was 
taking medication for pain.  She reported swelling in the 
wrist, along with occasional tenderness and numbness.  She 
said her wrist hindered her in typing while she was at work, 
and prevented her from being able to play with her son.  She 
stated that she tried to keep her hand at a straight angle 
and just use her fingers, because she had pain when she moved 
her wrist.  

The veteran was given another VA examination in July 1993.  
She reported pain while typing in her work.  She said she had 
constant tenderness in the area where her ganglion was 
removed in 1991.  She indicated frequent throbbing of her 
left wrist, and said she was unable to lift things without 
support from her right hand and occasionally dropped things 
with her left hand.  Objectively, she wore a wrist brace and 
had a small well-healed linear scar on her left wrist on the 
radial side, palmar surface.  She had ulnar deviation of 30 
degrees, radial deviation of 15 degrees, dorsiflexion of 50 
degrees, and palmar flexion of 50 degrees.  She did not 
appear to have any anatomical defects.  She was able to 
approximate all of her fingers with the tip of her thumb, and 
could approximate the median transverse fold of her palm with 
the tips of her fingers.  She had decreased strength and 
grasping, with pain upon forced motion.  She said she had 
decreased dexterity in the use of her left wrist.  X-rays 
yielded an impression of a normal left wrist.  The examiner's 
diagnoses were post traumatic ganglion cyst removal of the 
left wrist and normal function of fingers and palm but 
associated pain with movement and normal functioning of the 
fingers.

VA outpatient treatment records from the mid-1990's show the 
veteran with continued complaints of left wrist pain and 
tenderness, and difficulty in performing some of the 
activities of daily living.  In February 1997, following left 
wrist pain upon flexion and movement, she underwent a left 
wrist arthroscopy.

In April 1997, the veteran was given a VA joints examination.  
She reported that she had recently been operated on in 
February 1997 for a tear of the triangular fibrocartilage in 
the left wrist.  Following this she was receiving 
occupational therapy twice weekly where she was taught how to 
exercise her wrist and hand.  It was indicated that she was 
in a motor vehicle accident in July 1991 which had caused 
injury to her left shoulder and neck.  Subjectively, she 
reported difficulty typing and lifting things, and said she 
had pain down the ulnar side of her wrist when lifting which 
was worse after her surgery.  On objective examination, she 
had left ulnar deviation of 28 degrees, right ulnar deviation 
of 30 degrees, left radial deviation of 40 degrees, and right 
radial deviation of 50 degrees.  Her plantar flexion was 55 
degrees on the left and 70 degrees on the right.  Left 
extension was 72 degrees and right extension was 80 degrees.  
She was unable to do full pronation of her left arm which was 
limited to 70 degrees.  Her right arm pronation was 90 
degrees.  Her grip was slightly less in her left hand than in 
her right hand.  She could flex her fingertips completely to 
the median crease of both hands.  She could touch her fingers 
to the thumb of both hands.  She had a good pincher grip.  
The examiner's diagnoses were degenerative joint disease of 
the left wrist with status post surgery for left wrist 
ganglion in 1991, and a second surgery of the left wrist for 
a tear of the triangular fibrocartilage in 1997.  

In a VA dermatology examination given in April 1997, the 
veteran indicated that she had no problem other than cosmetic 
with the areas of her left wrist.  There was no pain or 
itching in the area.  Examination of the area showed three 
small plaque-like black areas over the dorsum of the left 
wrist following surgery in February 1997.

In July 1998, the veteran was again given a VA joints 
examination.  She reported acute flare-ups of pain in her 
left wrist 3 to 4 times a week, and pain of 10 on a scale of 
1 to 10.  She said her pain had caused her to miss time from 
work, and had woken her from her sleep.  She was not 
currently wearing a brace.  She reported that her wrist 
caused her difficulty in carrying things in her employment.  
On examination, she had right wrist radial deviation of 24 
degrees, ulna deviation of 42 degrees, palmar flexion of 62 
degrees, and dorsal flexion of 64 degrees.  Her left wrist 
radial deviation was 28 degrees, ulna deviation was 40 
degrees, palmar flexion was 64 degrees, and dorsal flexion 
was 70 degrees.  She was able to approximate the tips of her 
fingers to her thumb on both hands and was able to 
approximate the tips of the fingers into the palmar crease.  
She had noticeable decreased grasp in both hands, but worse 
on the left.  She said she occasionally had difficulty 
picking up objects, and also occasionally dropped objects.  
Testing was indicated as being negative for neuropathy of 
either hand.  X-rays of both wrists were normal.  The 
examiner's diagnoses were residuals of ganglion cystectomy of 
the left volar wrist and residuals of arthroscopic surgery of 
the left wrist for repair of the triangular fibrocartilage of 
the left hand and wrist.  

In May 1999, the veteran testified at a hearing at the RO 
before the undersigned member of the Board.  She indicated 
that she suffered from daily pain in her left wrist which was 
an 8 on a scale of 1 to 10.  She said her wrist interfered 
with her performance of her work, as she sometimes had 
difficulty with grasping and manipulation of objects.  She 
said she had trouble lifting things and sometimes dropped 
things.  She reported that her wrist was tender to touch in 
some areas.  She said she took medication to alleviate her 
pain.  She stated that she had taken time off from work 
because of her wrist pain.  She said she was currently 
undergoing occupational therapy.  She reported that her pain 
was worse at night, and occasionally was radiating in nature.

In February 2000, the veteran was given another VA joints 
examination.  She complained of pain in the flexor surface of 
her wrist, mostly near the radial area.  She said her pain 
was constant, and was 5 out of 10 normally but 9 out of 10 
during flare-ups.  She stated that she had some weakness, 
stiffness, and swelling of the wrist.  She reported 
difficulty picking up things and lifting things because of 
left wrist pain, and said this had interfered with her 
employment.  She said she was taking Motrin for pain with 
little relief.  She reported flare-ups once or twice a week 
which lasted from 1 to 3 days.  She said that nothing 
precipitated her flare-ups, and that they were alleviated by 
the passage of time.  She said she wore a brace on the wrist 
all day long.  On physical examination, her wrist was 
slightly swollen.  She had significant tenderness in the 
volar aspect of the left wrist in the radial area which was 
noted even on mild palpation.  There was also tenderness in 
the middle of the left wrist, but this was milder than in the 
radial area.  Non-tender, well-healed scars were noted.  
Grasp in the left hand was approximately 50 percent of the 
grasp in the right hand.  She was able to oppose all of her 
left fingers with her left thumb.  Range of motion testing of 
the left wrist showed palmar flexion of 60 degrees and 
dorsiflexion of 50 degrees with some discomfort.  Radial 
deviation was 15 degrees, and ulnar deviation was 35 degrees.  
She indicated severe pain upon radial deviation of the wrist.  
Repetitive movement did not appear to affect range of motion, 
but did induce further pain.  Moving the wrist against 
resistance resulted in a 20 percent reduction in strength of 
the left wrist in all ranges of motion against resistance in 
the left wrist.  X-rays showed a normal left wrist.  The 
examiner's assessments were residuals of status post ganglion 
cystectomy of the volar aspect of the left wrist, and 
residuals of arthroscopic surgery for repair of the 
triangular fibrocartilage of the left wrist.

VA outpatient treatment records dated in March 2002 note the 
veteran complaining of pain at the base of her left thumb and 
stating that she had lost her grasp with her left hand.

In May 2004, the veteran was given another VA joints 
examination.  She stated that she had constant pain in her 
left wrist which was worse at night and usually was a 6 on a 
scale of 1 to 10.  She reported flare-ups once or twice a 
week during which the pain was a 10.  She said she had 
trouble lifting things, and the wrist also interfered with 
her work.  She said she wore a brace all day.  She indicated 
that her right hand was her dominant hand.  She reported that 
she took Motrin and used an analgesic balm which provided 
some relief.  On physical examination, three scars were noted 
which were well-healed and non-tender.  She was tender on 
deep palpation of the left wrist.  There was no evidence of 
muscle atrophy in the left hand.  Her left hand grasp was 30 
to 40 percent of her right hand grasp.  She was able to make 
a complete fist.  She was able to oppose her left fingers to 
her left thumb, but there was a stretching or pulling feeling 
in the left wrist with a couple of fingers.  Range of motion 
of the left wrist was 70 degrees of palmar flexion, 60 
degrees of dorsiflexion or extension, 20 degrees of radial 
deviation, and 40 degrees of ulnar deviation.  She complained 
of pain on performing ranges of motion.  There was no 
additional range of motion loss due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  X-
ray results of the left wrist were normal, and X-ray results 
of the left fingers showed no abnormality of the left thumb.  
The examiner's assessment was status post surgical resection 
of a recurrent ganglion cyst of the left wrist, preceded by 
needle aspiration twice before the surgical resection, and 
followed by an arthroscopic resection once after the surgical 
resection.  Currently, there was no recurrence of the 
ganglion cyst, but she had the indicated symptoms and 
limitations.

II.  Analysis

A.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
  
In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and  inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate her 
claims and which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf by means of the discussions in a letter 
dated in February 2004 and in the June 2004 supplemental 
statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify her of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of her claim under the VCAA.  VA 
examinations have been provided which address the disability 
at issue.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  The appellant was advised to provide VA with 
information concerning any evidence she wanted VA to obtain 
or to submit the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  
B.  Increased rating for service-connected left wrist 
disability

The veteran is appealing the original assignment of 
disability evaluation following the award of service 
connection for a left wrist disability.  In such a case it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  
  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59 (2003).

The evidence of record shows that the appellant is right-
handed, so impairment of her left wrist is rated as 
impairment of the minor upper extremity.  Diagnostic Codes 
5214 and 5215 rate impairments of the wrist.  Under 
Diagnostic Code 5215, the only available schedular evaluation 
for limitation of motion of the wrist is 10 percent for 
either the minor or major extremity, and that requires either 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2003).
  
Under Diagnostic Code 5214, a 50 percent rating is assigned 
for ankylosis of the major wrist, with a 40 percent rating 
assigned for the minor wrist, when ankylosis is unfavorable, 
in any degree of palmar flexion, or with ulnar or radial 
deviation.  A 40 percent rating is assigned for ankylosis of 
the major wrist, with a 30 percent rating assigned for the 
minor wrist, when there is ankylosis in any other position 
except favorable.  A 30 percent rating is assigned for 
ankylosis of the major wrist, with a 20 percent rating 
assigned for ankylosis of the minor wrist, that is favorable 
in 20 to 30 degree dorsiflexion.  Note: Extremely unfavorable 
ankylosis will be rated as loss of use of the hands under 
Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214 (2003).

The veteran's service-connected left wrist disability is 
rated 10 percent, except for periods of convalescence during 
which a 100 percent rating was assigned, since her February 
1990 effective date of service connection.  

Upon consideration of the evidence above, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the veteran's left wrist disability.  A schedular rating in 
excess of 10 percent is available only where it is shown that 
there is ankylosis of the wrist, and there is no evidence of 
record since the effective date of service connection which 
establishes that the veteran's left wrist is ankylosed.  
Thus, a rating higher than 10 percent is not warranted.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left wrist.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, while the veteran has complained of 
pain in her left wrist, the evidence as a whole, including 
the most recent 2004 VA examination, suggests that there is 
no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
Therefore, Board finds that the pain and loss of function 
does not more closely approximate the criteria for a rating 
higher than 10 percent.  38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003), DeLuca, 8 Vet. App. 202.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Here, it is not shown that the veteran 
has suffered from marked interference with her employment due 
to her left wrist disability or required frequent 
hospitalizations.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (Aug. 16, 1996).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the veteran's left wrist disability 
warrants no higher than a 10 percent rating.  As the 
preponderance of the evidence is against her increased rating 
claim, the benefit-of-the-doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not applicable.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003).  Accordingly, the 
claim must be denied.

 
ORDER

Entitlement to a rating higher than 10 percent for a left 
wrist disability is denied.


REMAND

The remaining issue is whether new and material evidence has 
been submitted to reopen the veteran's claim for service 
connection for migraine headaches.  An RO decision dated in 
July 1997 denied the original claim for service connection 
for migraine headaches.  A timely substantive appeal was not 
filed, and the RO's July 1997 decision became final.

In September 1999, the veteran filed a document which the RO 
has construed as an application to reopen the claim for 
service connection for migraine headaches.  A September 2004 
RO decision found that new and material evidence had not been 
submitted to reopen the claim for service connection for 
migraine headaches.  Later in September 2004, the veteran's 
representative submitted written argument regarding the issue 
of service connection for migraine headaches.  As it appears 
that the veteran disagrees with the RO's decision, the Board 
finds that this is a sufficient and timely notice of 
disagreement with the RO's denial of the application to 
reopen the claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  
Thus this issue must be remanded to the RO for issuance of a 
statement of the case, and to give the veteran an opportunity 
to thereafter perfect an appeal of this issue by filing a 
timely substantive appeal.  See Manlincon v. West, 12 
Vet.App. 238 (1999) (Board must assume jurisdiction of issues 
for which an appeal has been initiated and remand the matter 
for issuance of a statement of the case where the RO has 
failed to do so).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO through the 
Appeals Management Center (AMC) in Washington, D.C., for the 
following action:

The RO should furnish the veteran and his 
representative a statement of the case 
and provide them an opportunity to submit 
a substantive appeal on the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for migraine 
headaches.  The veteran and his 
representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
substantive appeal must be submitted 
following issuance of a statement of the 
case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified, but he may submit 
additional evidence and argument on the matter remanded 
herein.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                     
______________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



